Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 1 of 14 PAGEID #: 853

In Whe Upled Stokes Disteicdt Guct

 

foc the Sadhecn Diskeict of ObTO

 

wee Dianoa or Payton

 

 

United Stobes of Amecica %

 

 

 

 

Plaine, Cose A/O’ 3° 7-CQR- O11
Vs, :

Lath Waleed Alebbini slvdge.: Wa\\ec YW. Arcee

Wwlendan’ : |

 

 

Hides Foc New “Teta

 

 

Defendact Lod Alebbini, by bh uy

 

lo cam. BR. 3% ACD, Moves Yhe couct Yo order oa new

T

 

teiah_on the basis of fewly Nistovecech ervsidence. which

 

del erdact could oot have a scovered wilh feasonalle

 

diligence and Yoduce- ok is Loiak ‘Mvewmpo- \3 ~'201%

 

to wd! What's Age Audio text message

 

 

Toohodedi on: The. \ysa0, OO Vatce accel which

 

Sdastantually ronkilubes | Sea Vow Cony dion ne OW _ defendant

 

his ow eu Cicieak Lafcinameate Odo ne dear dy re. ne

 

cout’ Yo Wash: Cw “hen Ke 2 Sie. vy De {ronZo, ao

 

 

ONTO Misc WE1S OWTO oo 54387, 304 MED A 1027,
91% OHTo Misc Cexis 95 Cop \N18).

 

 

 

 

 

 

 

 
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 2 of 14 PAGEID #: 854

 

Nour henec ne CQL aga \sed oN homeroos crravolS-

 

Lie #1: Le ied Ve. wine \oCU by beck) Eying eat have

 

E ontuck wit. ores ihiela iad ad, me oe

 

lhe alse Saich Ane. Same. \ie. dos ce my ba a\. Tok E ving Amt

 

CT have conkuek wih Tsrs ond’ Me, ‘Dominks. Gerace _|

 

argued in Ve closing argument ‘hat ths ve to he honoralae

 

 

Tage Rice © ind. dias the F.QT Teskietzny

 

 

 

 

dolendent WAS _commpnicod ee wh his cusn UTA Audio

 

Mog ak ler Wia _Vynevo Berk ak Os my Coosi\% ° The +

tex ia Vhe presence of “the CAS. The individunl

 

| WeAkE. a oS Whe deKade ats COONAN, shaled, ceo Rema, DAG,

 

 

Land ExPandincy, by Ye vill & god, Ys Oo POM Se. wee DO

Nok hes Mala” CPlenge See PSE tegor’ page

 

 

Aue as Herwia, has \ied Se Vre courk anh Yne Sven

 

wey By Say Lakh A\ekbiar has condacked srs bymvke |

 

he ‘balked be a friend ia SYS, Even Vhovaly he Vanecd

 

nett (wy Friend yous ty les porsade me et. lo come.

 

ko Syrie, C please. sModhynen A Gov ik, Exh. 5 O \ »

 

lease “noe Vove honor Yrot the. defenden has oduiseck Vhe

 

 

 

FR abo Nhe. enrdencer CRlease See A\E- 00028406 + ALE- ooope4e?
This proves Sra he FBT has \ied Panocsindy and. de Woe neds aly

 

_cecocded enrdence : =

because he. had No (eason wher So ect Yo eleve a hack
coniack wih srs e He bediGed U Ader ook aganst Ve

 

 

 

 
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 3 of 14 PAGEID #: 855

 

Yoor honor My Cousin Muhammed Abalnel has,

 

 

We Fore Mello, an also Ys Niscauec

 

Jed Fed rohon of We coock ok \ LwhS him, Yhok said

 

 

One Same auto Vex Message LL Payed in dhe pescnce ok

Whe CAS) will be clear aad convincing evidence. _]

 

 

Lie wht The €AX agent \ieck Dhtind, Lara) SAY ig Mat

 

We deRndart ho \eai

 

es

 

| tousias Whida is has lead up $e my Coauichica ee

 

 

| OAS Coca :

 

TANS aed dacertncat S43 ais

 

Aa

Your honoe 1 have algo vncluded some caclicles about

ea Yar CAlleaians ace), This wil\ QrOUe Vrak my edge orh |
a ce ak gee a aie
pedge of Adbemnce. Plas Fad endoid doweenr *2 |

j
|

VOW, requards to how \ne Alleaisnee shod be

gua lo Ve to Mat Oate_otee Te 1_done.
Woord and in deeds Mame wit & hendshate,

Pase See, Gocument *45 CEN and Aeccment*l Ce) A |

 

Vi ‘ un \ Q

 

“ele Cxackly hy he. Qovecramen’- had Yhe agen \ehCy

| our _honar Ye defender was, Sut orisecd hy the F.8.0's 7
____ testimony, had Phe chefendenk thnowa thas She qevermment was going |
ire aes yudiiciad ‘ce orn he een 4 \eq

 

| be Wis Ve, ond Yio Wee expect.

 
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 4 of 14 PAGEID #: 856

 

“ A Yack Con Ack be, £ eqrarded OS proved where Me

 

Eviclence. Mereky OsVES mse XO ConvecXnre- ot SASPCLON

 

oe iks eyiskance *

 

 

 

Conclusions Whe rewsly discoucd evidence will dhisetiss

 

Yee EQir's lesktriony in which be defnolerk was peyudice

 

anc _\eadk \o lis ronutkion. Also iS will cender She. Govecaments

 

Case reek since the agony was the ster widness.

 

Based on Yhis , the lendent ack We Corrs for «4

 

Yeu) Leia gursuany, Yo Crm &. 44 CACC).

 

 

 

 

Horably onc &

 

 

LartW ALEPR IN Yd

 

 

 

 

 

 

 

 

 

ae

 

Lake Shore + AS. Ky.co. V. Andces, 58 Ohio st

 

Wb, SIME. 26 Cisasd

 

 

 

 

 

 
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 5 of 14 PAGEID #: 857

 

mak CoC OY ORM OY ECON) COSC Ga COTS)

~“UBSUE T “Wajqoid sy} st uorIpes “uzsnoD ‘asneosq woTIpas
OF ST ST2T JE} OS * BUNT SIOUT OU st SST} [YUN pue YET JO} St “YW Jo []e wows ys7
aU} OS BABS Ss poH Joy ys puy.. -qerebeg-je yemg ur ‘wemd ot} Wi Suites yey
punogz | “URMd ayy Sutpear spy “sia{erd ur sory UMOP Ps[22Uy Us} UM? sy
pe PPue WOM TOS . WHsny & * ys" ues & [ry Aqqrssod Avur no x. pres sy yng
‘SUNPAIOAS pue JYSE st seg sTUTETST ot 1Byy WY oO} parord | Ise pue suorssnostp

Toye sur papensiad ueur sy] -peypf roy sum YSU 2} SAT [PH wear o} Jay9q st
Hos ‘uelts & [Ty Aeisprooe Aeur 7 em psurefdxs ayy -etig ut uommpes st a1st]
SSMLIA “SUT JYSTE SY} JOU St ST ng SUT s,JeyT,, Sy] swan Ty "Sad, pres T _cueur
juSSap @ aie no pue peyrf sy} Urol 0} yu Nos os,, st payse ayy “Bug UI spusty
Spey “sueLAg 0} poyye) J ‘ams yeu pue yorq suI0 | UAT] ‘JI op | <Zunpoutos
Op O} SUT S[[>} pUe BT Oo} syye} oy suodue yey) YeTTY Ayysrupy Aq Teaas I
co
LO
co
tf
Qa
Lu
O
<<
oO
Tt
a
—
fo)
co
wv
oD)
©
oO
o
a
—
LO
a
—
LO
oO
G
a
iL
co
co
Hf
oO
oO
Q
o
S
4
Nn
oO
©
oO
o
°
Nw
7
om
a
Y
©
O

He FE ll Tv Hd SEE

4 jo 1014

[a cas 4)

GNYVLS

ANT

WTS! LNISIUdIH LON S300 SISI

CTT BBL RL

 

"a ‘qua ojdood uo sa |
an su ie oor pu pus et id Papap:
one ushue Bupung SpEpoy ‘Assaudxe

~ sdnoi SnoGyou uasayy

ade Pougeaud |
SOADIS SRY IO paymIAGY
Avannys pus 1 pester

aa pIo uo me paysnauisa.

suawAte as Sumo panqnord

MITER] VSR] ) SUT Ae OETA VEITU GLa ltet)

 

EY TFL NCSU sri
PAU leeln ia elelecey ps

Prey MU Mey we TE
ETE TETaCI MST)
|
GMS Sula] aur pe i
fermen yaydaig jo ome ee eAEET Bt ie
ee Pe ey cokst-a tt yt] Wea Sy ee J9yJO 40 S|S| 0g

pees

]

UOISTA ut

SPD

BC YXY YAO)

Naame NTT S1G0HdONVISI8

Crd re kre

AN oe

rena} OD

(VW VAN
Peat el

BAT

SCT GL Cay
RISD WB UU Eb ba

SAMHSIA GNNOS 1LyOddNs 3SVITd SUMP RE DCL MLM) Ope RS i sy)

 
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 7 of 14 PAGEID #: 859

ALE-00028405 g «

here, and we'll be back and get you out of this
cold room and out in to the warm, okay? We will
turn the heat up. Thanks, Laith.

MR. ALEBBINI: Welcome.

MR. STEHWIEN: Appreciate it.

MR. ALEBBINI: Welcome. Thank
you for, you know, being so smart and people of
thought instead of people of, you know, people of
craziness like overseas.

MR. HERWIG: Yeah. We wanted to
talk to you and understand what you truly thought,
and you told us that. Thank you.

MR. ALEBBINI: Yes. And we'll
leave it to the judge. He got the brains, and he
knows.

MR. HERWIG: All right. Thank
you.

MR. ALEBBINI: Welcome.

(Mr. Herwig and Mr. Stehwien exits
the room.)

(Mr. Herwig and Mr. Stehwien
entered the room.)

MR. HERWIG: Hey, Laith, before
you get out of here, just almost done, just one

question that is coming up on your, on your phone,

WWW. BRITTONANDASSOCIATES .COM
DAYTON - (937) 228-3370 CINCINNATI - (513) 651-3370
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 8 of 14 PAGEID #: 860

ALE-00028406 4,

I think you already gave your pass code to them as

far as --

MR. ALEBBINI: I, I don't have a
pass code.

MR. HERWIG: Doesn't have a pass
code, okay. And then you have WhatsApp on there?

MR. ALEBBINI: I have WhatsApp,
that’s what I use and sometimes Emo, yeah. But I
think my wife had deleted all the conversations on
WhatsApp because a couple of days ago I went to the
store I had warranty on it (unintelligible) change
the phone, and she reset the whole phone for me, so
we downloaded WhatsApp again.

MR. HERWIG: So it’s new, there’s
not much on there?

MR. ALEBBINI: There’s something
on there, but it’s not going to be what I referred
to in long conversation.

MR. HERWIG: It’s already going to

be wiped otf?

—_ MR. ALEBBINI: You could get it

\ from other phone, though, I guess.

ale

MR. HERWIG: What do you mean?
MR. ALEBBINI: Like, if my brother

Phone because my brother or one of my cousin's

WWW. BRITTONANDASSOCIATES.COM
DAYTON - (937) 228-3370 CINCINNATI - (513) 651-3370
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 9 of 14 PAGEID #: 861

ALE-00028407 4 9

ey
phone, you could see the whole conversation over | |;

\
|

that. een

yp

MR. HERWIG: What’s your, this
just prompted my memory, Hossam, your brother, does
he ever agree with you or he --

MR. ALEBBINI: Hossam, Hossam,
Hossam, my brother, he, I just don't know what to
say because I don't want wt guys to think that
they are bad people or something. It’s just Hossam
always Hossam, my brother, he always agrees with
me, but he is a coward. He always says, how you
going to ie a change in this life? I tell him,
it’s not my responsibility. You need to make
changes. We just make an effort. The changes, God
makes them. We just make an effort, and he said,
these Masonic people who control the world and the
(unintelligible) family and the antichrist, we live
in the antichrist days, how are you, you are going
to die right away.

I said, it doesn't matter, man, I
die in the sake of nature. I die in the sake, you
know, for people, for mankind. It doesn't matter.
A lot of people have died all of the good people,
anyway, have died (unintelligible) 4

MR. HERWIG: So does he, I see

WWW . BRITTONANDASSOCIATES .COM
DAYTON - (937) 228-3370 CINCINNATI - (513) 651-3370
Case: 3:17-cr-00071-WHR Doc #: 86 Filed: 05/15/19 Page: 10 of 14 PAGEID #: 862

ALE-00028408, 00

you, he sees what the truth is, but he’s not
willing to act on it?

MR. ALEBBINI: He’s not willing to
act on it, yes, that’s it, you know, just have a
Say in it. And back home they say, put your heads
with the heads and just go with the flow, just
don't worry, you know, put your head where
everybody’s heads, it’s like you are an animal
pretty mush, iike a cow.

MR. HERWIG: That's what he does?

MR. ALEBBEINI: When a cow sees
the cows going, she knows there’s the grass. She
just, the reason that, that the mentality stays,
just throw your head there because there’s going to
be food. So with him, he just say wherever people
throw their heads, throw their head. It doesn't
matter if they are right or wrong.

MR. HERWIG: Now, I think I saw
you, did you used to have a Viber account?

MR. ALEBBINI: I think long, long
time ago, but I don't think I have an account. I
don't remember.

MR. HERWIG: So you just use
WhatsApp to talk to people overseas?

MR. ALEBBINI: Yes.

WWW. BRITTONANDASSOCIATES . COM
DAYTON - (937) 228-3370 CINCINNATI - (513) 651-3370
 

12/30/2018
The Islamic
Caliphate The Caliphate The
Caliphate The Umayyad
Caliphate Caliphate The
Abbasid Caliphate {
Caliphate Caliphate
Monarchy Fatimid
Caliphate Ottoman
Caliphate
Islamic conquests
Mecca - Sham - Persia Egypt -
Morocco Andalucia Gaul
beyond the river
Constantinople - Southern Italy -
India

Celebrations and Events

Holidays in Islam

Eid al-Fitr Elid al-Adha

Islamic occasions The
anniversary of the Prophet's
birth anniversary of
Ashura

Celebration of the New Year of
the Islamic

LOS 6 694-6 G00 -WER Doc #286 Filedi.O6/154.QRage: 11 of 14 PAGEID #: 863

Soldier

The pledge of imamah obliges the imam to perform duties, which are in
general the application of the provisions of Islam in general and to
safeguard the interests of the nation. This allegiance obliges all members
of the nation to obey and obey the imam and support him, unless his
condition changes

 
  
 
 
 
  
    
  

PLEDGE
/

commit any act of obedience, such as jihad, da'wah, enjoining what is
good and forbidding evil, or providing relief to the oppressed, and
supporting the oppressed. Thus, it is not required for the validity of these
sales to be based on the provisions of all of Islam. We shed it from

/ .evidence

PLEDGES

Fulfillment and Obligation

The pledge of allegiance to the Muslim imam is obligatory for every
.Muslim. No one can disavow them or leave them at all

Because of the hadeeth of the Prophet: (will be the successors she can ,
they said: So tell us , O Messenger of Allah? He said: Fuwa first
allegiance first one) [6 , and ordered to fulfill Bbiathm

Edema of not Ibaya in saying: (who died not in the neck of allegiance died
7] (of ignorance

It is enjoined on the necessity of this allegiance in saying: "The Muslim
[8] " community and their imam are required

Ahmad bin Hanbal said: "And the one who overtook them with the sword
until he became a caliph, and he was called the Commander of the
Faithful. No one can believe in Allah and the Last Day, that he should not

‘sit and see him as an imam

As for the sale of the people and their covenants on the acts of worship, it
is obligatory only on the one who has entered into it with his consent. He
.must preserve the Covenant, not the original

Duration

The gift of the imam is permanent and is not interrupted unless the imam
dies or has a reason that necessitates isolation from a lack of religion or
[10] an ineffective deficiency in the body

As for the sale of people and their covenants, they may be delayed by
.time or work

As for the sale of people and their covenants, they have the right to
nave LD&SEAAT AL GOO PE WHR Doc #,.96, 5/184; Ae ak2 Rage; 12 of 14 PAGEID #: 864

And imam Ahmad also narrated from Jarir, may Allah be pleased with him, who said: “I gave bay’a to the
Messenger of Allah (may Allah bless him and grant him peace) to establish the prayers, and give the Zakaat,

and to give naseeha (good council) to every Muslim.” (Narrated as well by al-Tabari).

And imam Ahmad, an-Nasa’i, at-Tabarani and others narrated from Abi Umama and Thawban, that they both
gave bay’a to the Messenger of Allah (may Allah bless him and grant him peace) not to ask anything of others.
Likewise did sayyidna Abu Dharr, may Allah be pleased with him, as narrated by imam Ahmad.

And al-Bukhari and Muslim narrated from Abdullah ibn Umar, may Allah be pleased with them both, that he
said: “Whenever we used to give bay’a to the Messenger of Allah (nay Allah bless him and grant him peace)
to hear and obey, the Messenger of Allah (may Allah bless him and grant him peace) would say to us:

‘according to your ability. ”
The Bay’a of Women

As for the bay’a of women, al-Tabarani narrated from ‘Azza bint Khaayel, may Allah be pleased with her, that
“she came to the Prophet (may Allah bless him and grant him peace) and he took bay’a from her that: ‘you do
not commit adultery, you do not steal, and you do nat kill your children, the apparent or the hidden.’ She said:
“As for the apparent killing of children, | knew what that was, but as for the hidden killing, | did not ask the
Messenger of Allah (may Allah bless him and grant him peace) nor did he tell me. But it has come to my heart
that it means: the corruption of the child, and so by Allah I will never let any of my children become

corrupted!”

And the evidences on this are many, and he who wants to see more should consult Ibn Kathir’s tafseer on aya
60:12, where he mentioned many of the bay’as of women. But it should be known that the Messenger of

Allah (may Allah bless him and grant him peace) took bay’a from them verbally without his hands ever
touching the hands of other women. His bay’a was to say to them: “I have taken bay’a from you upon such and

such,” as narrated by al-Bukhari from sayyida Aisha (may Allah be pleased with her).

The Bay’a of Children

[tis also sunna for children to give bay’a. For it is narrated that thn al-Zubayr and Abdallah ibn Ja’ far (may
Allah be pleased with them) came to give bay'a to the Messenger of Allah (may Allah bless him and grant him
peace) when they were seven years old. So when he saw them (may Allah bless him and grant him peace) he
smiled and stretched out his hand to them, and they gave bay’a to him. (Narrated by Ibn Hajar al-Haythami in

Majma’ al-Zawa'id).
Conclusion

The evidences on this topic are many, and it suffices us to say that the bay'a or ‘ahd is one of the sunnas of \

Islam that were acted upon by the righteous salaf, and the Sufis still practice it to this day. Z. L
) f ‘There is no doubt that if it is established that the Messenger of Allah (may Allah bless him and grant hin /.
‘ peace) practiced it as a form of worship, and the encouragement of worship, then it is a sunna of the religion.
¥ And the bay’a that is practiced by the Sufis is d pledge to adhere to the rulings of Islam and to pay attention to

the external acts as well as the inward acts of the heart. According to their custom it is called “the bay’a of the S

{ tariqa.”

There are those who claim that it is an innovation, and that it has not been established as a practice of the
Messenger of Allah (may Allah bless him and grant him peace) and that he only took the bay’a of [slam from
those who had been non-believers, and took the bay'a of jihad from the believers. But their claim is rejected by
all the authentic hadiths quoted above, where those giving bay’a were Companions, and it is therefore not the
bay’a of accepting Islam. The wording of the hadiths clearly shows as well that they were not bay’a of jihad,

but to adhere to the commands of the Shari'a and to pay careful attention to the works of Islam.

This shows that the rejection of the bay’a is based on ignorance of the Sunna, and amounts to a rejection of it.
Itis a rejection of the acts of the Messenger of Allah, salla Allahu alayhi wa Alihi wa sallam, and his noble

Companions, He said Most High:

“Let those who go against (the Prophet’s) orders beware lest a trial afflict them or they receive a painful
punishment.” (24:63)
irsor0s CELE AT F-00072 WHR, POGif. 96 ELE OR ALIRAGRARAAG PAGEID #: 865
allegiance to him. Rather what is required of each individual is to submit to him

and not go against him or rebel against him.

What is narrated in the ahaadeeth narrated in the books of Sunnah about bay’ah
refers to giving allegiance to the Muslim leader, such as when the Prophet
(peace and blessings of Allaah be upon him) said: “Whoever dies and did not
make an oath of allegiance (to the Muslim leader) has died a death of

jaahiliyyah.” (Narrated by Muslim, 1851).

And he (peace and blessings of Allaah be upon him) said: “Whoever gives his
oath of allegiance to a leader and gives him his hand and his heart, let him obey
him as much as he can. If another one comes and disputes with him (for

leadership), kill the second one.” (Narrated by Muslim, 1844)

And he (peace and blessings of Allaah be upon him) said: “If allegiance is given
to two khaleefahs, then kill the second of them.” (Narrated by Muslim, 1853).

All of that undoubtedly has to do with giving allegiance to the Muslim leader.

Shaykh Saalih al-Fawzaan (may Allaah preserve him) said, answering a question
about giving allegiance to the various groups: Bay’ah only has to do with the
leader of the Muslims; these various bay’ahs are innovated and they are among
the causes of division. The Muslims who are living in one country or one
kingdom should have one allegiance to one leader; it is not permissible to have

several kinds of bay’ah. al-Muntaga min Fataawa al-Shaykh Saalih al-Fawzaan,
1/367

With regard to how the allegiance should be given to the leader, in the case of
men it is done in word and in deed, namely with a handshake. In the case of

women, it is done by word only. This is proven in the ahaadeeth which speak of 5 . L

how allegiance was given to the Messenger of Allaah (peace and blessings of

 

ee a ee eee Be eY

nami
12/30/2018 LY SASH PAM CFO? 1 Wy HR Doc #,,86 Filed: Qp/dolk9.hage: 14 of 14 PAGEID #: 866

Al-Ragheb al-Asfahani said : “And the pledge of allegiance of the sultan, if it involves obedience to him, is said to be a
[3] " pledge and a pledge

Ibn Khaldun said : | know that allegiance is the covenant on obedience, as if the salesman is holding his emir to give
him consideration of himself and the affairs of the Muslims. He does not dispute any of that, and he obeys it with
regard to what he is charged with. his reign made their hands in his hand confirmation of the era, so did Vocbh seller
and buyer, was called the pledge of allegiance, this is known as its significance in the language and confided Shara,

[4] (which is to be in the pledge of allegiance in the modern prophet of the night of Aqaba and at the tree

In the term

Baiyah is: the choice of people solution and contract man to take the command of the nation to bring the benefits of
religious and secular and pay harm to them, and suppressing the sedition and the establishment of borders and the
,dissemination of justice among them and deter injustice and victory of the oppressed

The Mukhtar requires nine descriptions: to be male, free, adult, wise, Muslim, fair, courageous, scholar, enough for the
nation's policy and interests. If they choose these specifications, the pledge was made by the nation, and they have
obeyed, and the implementation of what he ordered, and left what was forbidden, unless ordered to disobey God, not

.[obeyed. Because he said: "There is no obedience in sin, but obedience is in the known" [Agreed upon

The allegiance: It is the pledge of the people of the solution and the contract, from princes, scientists, presidents, - 2
-and the faces of people who are available to attend the country of the imam

The allegiance was applied after the death of the Prophet, where the pledge was made to Abu Bakr by the - 3
Companions, but Omar was appointed and appointed Abu Bakr and had the pledge of allegiance then, and Othman ,
then Ali and then good and must be fulfilled, even if he was a sinner to prevent sedition so as not to lead to To divide

(5] the word of the nation and to unite among themselves

History

Faithfulness in the Covenant of the Prophet

Companions swore allegiance to the Prophet of Islam men and women of
different non - duplicate Sales of , Kabieh the first hurdle and the second
pledge of Aqaba and Oabieh Radwan , and then rolled individuals and

groups Sales of tribes espoused Islam Almighty this was once Bargains
.one in a lifetime

PLEDGES
And most of the decrees of these sales were handshake hand in hand
and say that we see that there is no god but Allah that you are the

.Messenger of God and your pledge to hear and obey

Benevolence in the era of the Caliphs

The pledge of Abu Bakr al-Siddig once in his lifetime was from ' Umar ibn
al-Khattab, who was once sworn in during his rule. Followed by Uthman

Beliefs in Islam

 

ai) stom 95
ASSL ba “Las Y!

6.1
